NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAUDIA J. ROHR,                                No.    18-15249

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00162-LEK-KSC

 v.
                                                MEMORANDUM*
CRIME VICTIMS COMPENSATION
COMMISSION, of the State of Hawai'i,

                Defendant-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Claudia J. Rohr appeals pro se from the district court’s summary judgment

in her Americans with Disabilities Act action brought on behalf of the estate of

Scott Leland Andrews, her deceased husband. We have jurisdiction under 28

U.S.C. § 1291. We review de novo cross-motions for summary judgment. Guatay


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011).

We reverse and remand.

      The district court granted summary judgment for defendant on the basis that

Rohr lacked standing to bring this action on behalf of her deceased husband’s

estate. However, the record shows that prior to Rohr initiating this action, the

Hawaii Intermediate Court of Appeals granted Rohr’s motion for substitution as a

party in Andrews’ state court case because Rohr made a sufficient showing that she

is the legal representative of Andrews’ estate. We reverse the district court’s

summary judgment on the basis that Rohr lacked standing to bring this action and

remand for further proceedings.

      In light of our disposition, we do not consider the district court’s denial of

Rohr’s motion for reconsideration.

      On remand, the district court can consider in the first instance whether

summary judgment is appropriate on an alternate basis.

      REVERSED and REMANDED.




                                          2